             Case 1:13-cv-00373-BLW Document 5 Filed 07/12/19 Page 1 of 3




Preston N. Carter (ISB #8462)
GIVENS PURSLEY LLP
601 West Bannock Street
P.O. Box 2720
Boise, Idaho 83701-2720
Telephone: 208-388-1200
Facsimile: 208-388-1300
prestoncarter@givenspursley.com
14653112_1.docx [14645.2]


Attorneys for Defendants


                            IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF IDAHO

    UNITED STATES OF AMERICA,                             CASE NO. 1:13-cv-00373-BLW

                            Plaintiff,                    NOTICE OF APPEARANCE

    vs.

    GREGORY T. TROOST, an individual, doing
    business as T & T CATTLE and T & T
    CATTLE PEARL, and MARK A.
    MOURTON, an individual,

                             Defendants.


TO:       ALL PARTIES AND THEIR RESPECTIVE COUNSEL OF RECORD:

          Preston N. Carter of Givens Pursley LLP, enters his appearance on behalf of Defendants

Gregory T. Troost, T & T Cattle, and T & T Cattle Pearl.1 Request is also made that notice of all

future pleadings, correspondence, and/or other documents relating to this matter be given to the

undersigned counsel by ECF service or mailing such to counsel at Givens Pursley LLP, 601 W.



1
 Mark A. Mourton, a Defendant in the case, is no longer employed by T & T Cattle or T & T
Cattle Pearl.


NOTICE OF APPEARANCE - 1
         Case 1:13-cv-00373-BLW Document 5 Filed 07/12/19 Page 2 of 3



Bannock Street, Boise, Idaho 83701.

       DATED: July 12, 2019.

                                      GIVENS PURSLEY LLP

                                      /s/ Preston N. Carter
                                      Preston N. Carter
                                      Attorneys for Defendants




NOTICE OF APPEARANCE - 2
         Case 1:13-cv-00373-BLW Document 5 Filed 07/12/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY THAT on this 12th day of July, 2019, I filed the foregoing document
electronically through the CM/ECF system which caused the following parties or counsel to be
served by electronic means as more fully reflected on the Notice of Electronic filing:


 Christopher Eric Parisi                    US Mail
 Department of Justice - Consumer           Fax
 Protection Branch                          Overnight
 P.O. Box 386                               CM/ECF (Christopher.E.Parisi@usdoj.gov)
 Washington, D.C. 20044-0386

 Syrena Case Hargrove                       US Mail
 U.S. Attorney’s Office                     Fax
 800 E. Park Blvd., Suite 600 Plaza 4       Overnight
 Boise, Idaho 83712                         CM/ECF (Syrena.Hargrove@usdoj.gov)


                                          /s/ Preston N. Carter
                                          Preston N. Carter




NOTICE OF APPEARANCE - 3
